EXHIBIT 10.1

AMERICAN EXPRESS COMPANY

AMERICAN EXPRESS CENTURION BANK

AMERICAN EXPRESS BANK, FSB

DEFERRED COMPENSATION PLAN FOR DIRECTORS AND ADVISORS

(As further amended and restated on March 23, 2015, effective January 1, 2015)

Section 1. Effective Date

The original effective date of this Plan was October 1, 1973. This Plan is
further amended and restated as provided herein on March 23, 2015, effective
January 1, 2015.

Section 2. Eligibility

Any Director of or Advisor to the Board of Directors of American Express Company
(the “Company”), any Director of American Express Centurion Bank (“Centurion”)
and/or any Director of American Express Bank, FSB (“FSB”) (hereinafter
“Directors”) who is not an officer or employee of the Company, Centurion, FSB or
a subsidiary thereof is eligible to participate in this Deferred Compensation
Plan for Directors and Advisors (this “Plan”).

Section 3. Administration

The Nominating and Governance Committee (the “Committee”) of the Board of
Directors shall administer this Plan. The Committee shall have all the powers
necessary to administer this Plan, including the right to interpret the
provisions of this Plan and to establish rules and prescribe any forms for the
administration of this Plan. The Committee may delegate its authority under this
Plan to the Company’s Corporate Secretary (the “Administrator”) to take
administrative and other specified actions, subject to such terms and
limitations as the Committee may impose.

Section 4. Deferral Elections

A Director may elect for any calendar year to defer receipt of 50% or 100% of
the compensation payable to the Director for service as a Director or Advisor of
the Company, Centurion and FSB, and including service on Committees of the
Boards of Directors thereof.

A deferral election with respect to the compensation earned in a particular
calendar year shall be made no later than the end of the preceding calendar
year; provided, however, to the extent permissible under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the treasury
regulations and other official guidance issued thereunder (collectively,
“Section 409A”), a Director who is newly elected to the Board of Directors
during a calendar year may make an irrevocable deferral election within thirty
(30) days after his or her election to the Board of Directors, which irrevocable
deferral election shall only apply to the Director’s compensation earned after
the date such deferral election became irrevocable. To the extent permissible
under Section 409A, the Administrator may permit an individual who has been
nominated for election to the Board of Directors of the Company, Centurion or
FSB to make his or her irrevocable deferral election before the date of the
individual’s election to such Board of Directors, in which case the election
would apply to the Director’s

 

Page 1 of 9



--------------------------------------------------------------------------------

compensation earned on and after the date on which the individual is elected to
such Board of Directors.

Unless the Administrator provides otherwise prior to the start of a subsequent
calendar year, a Director’s deferral election for a calendar year shall apply to
each subsequent calendar year thereafter unless and until the Director revokes
or changes his or her deferral election prior to the subsequent calendar year.

Section 5. Director Class Year Accounts

Compensation deferred by a Director will be credited to bookkeeping accounts
established under this Plan. The compensation deferred by a Director
attributable to calendar years prior to 2015 shall be credited to one account,
and the compensation deferred by a Director for calendar year 2015 and each
calendar year thereafter shall be credited to separate accounts for each such
calendar year. For purposes of this Plan, the account established for the
compensation deferred by a Director attributable to calendar years prior to 2015
shall be referred to as the Director’s “Pre-2015 Class Year Account” and the
account established for the compensation deferred by a Director attributable to
calendar year 2015 and each calendar year thereafter shall be referred to as the
Director’s “Class Year Account” for the respective calendar year (e.g., the
account established for the compensation deferred by a Director attributable to
calendar year 2015 shall be referred to as the Director’s “2015 Class Year
Account” and the account established for the compensation deferred by a Director
attributable to calendar year 2016 shall be referred to as the Director’s “2016
Class Year Account”). And for purposes of this Plan, the Pre-2015 Class Year
Account and each Class Year Account of a Director for a calendar year may be
referred to individually as a “Class Year Account,” and collectively as the
“Class Year Accounts” of the Director.

The compensation deferred by a Director will be credited to his or her accounts
effective as of the last day of the calendar quarter to which such compensation
relates, except that in the event of the first occurrence of a Payment Event
Date (as defined in Section 10(a) below) during a calendar quarter for which the
Director has deferred all or a portion of his or her compensation, any
compensation deferred by the Director for the calendar quarter in which such
Payment Event Date occurs will be credited to the Director’s account effective
as of such Payment Event Date.

Section 6. Investment Options

Amounts held in a Director’s Class Year Accounts will be credited and debited
with earnings and losses based on the hypothetical investment options made
available by the Company (the “Investment Options”). Unless the Committee
provides otherwise, the available Investment Options for a Director’s Class Year
Accounts shall be an option with credits based on a rate linked to 120% of the
applicable federal rate (the “AFR-Based Option”) and an option linked to the
performance of the Company’s common stock, par value $0.20 per share (the “Share
Equivalent Option”), each as more completely described below.

At the time that a Director makes an election to defer receipt of his or her
compensation for a calendar year pursuant to Section 4, the Director may choose
to have the amounts credited to the Class Year Account for that calendar year
allocated in one of the following ways: (i) 100% to the AFR-Based Option;
(ii) 100% to the Share Equivalent Option; or (iii) 50% to the AFR-Based Option
and 50% to the Share Equivalent Option, or among the Investment Options
available for such Class Year Account in such proportions as allowed by the
Committee for such calendar year.



--------------------------------------------------------------------------------

Unless the Administrator provides otherwise prior to the start of a subsequent
calendar year, a Director’s Investment Options election for a calendar year
shall apply to each subsequent calendar year thereafter unless and until the
Director changes his or her Investment Options election prior to such subsequent
calendar year.

 

  (a)

AFR-Based Option

 

  (A)

Amounts for which a Director has chosen the AFR-Based Option shall be credited
with interest at a rate equal to 120% of the applicable federal long-term rate
for December of the preceding calendar year, as prescribed under Section 1274(d)
of the Code (the “AFR”) (e.g., amounts that are credited during 2016 shall be
credited at a rate equal to the AFR for December 2015). Interest credited
pursuant to this Section 6(a) shall be compounded daily, or on such other
frequency specified by the Administrator for such purpose from time to time.

 

  (B)

For purposes of Section 10 below, the amounts for which a Director has elected
the AFR-Based Option that are payable to a Director on a Payment Event Date will
be valued by crediting such amounts with the AFR through the applicable Payment
Event Date.

 

  (b)

Share Equivalent Option

 

  (A)

Amounts for which a Director has chosen the Share Equivalent Option will be
converted hypothetically into a number of units equivalent to a number of shares
of the Company’s common stock, par value $0.20 per share (“SEUs”), determined by
dividing the amount of deferred compensation in each calendar quarter for which
the Director has chosen the Share Equivalent Option, by the average of the
closing prices of the Company’s common stock, par value $0.20 per share (the
“Common Stock”), for the last ten (10) trading days of such calendar quarter;
provided, however, in the event of an occurrence of a Payment Event Date during
a calendar quarter, the amounts of the compensation deferred by the Director for
the calendar quarter in which the Payment Event Date occurs will be converted
hypothetically into a number of SEUs determined by dividing such amount for
which the Director has chosen the Share Equivalent Option, by the average of the
closing prices of the Common Stock for the ten (10) trading days immediately
preceding such Payment Event Date.

 

  (B)

On the date on which the Company pays a dividend on the Common Stock, dividend
equivalents in the form of additional SEUs will be credited to a Director’s
Class Year Accounts for the number of SEUs equal to (i) the per-share cash
dividend, divided by the closing price of the Common Stock on the dividend
payment date, multiplied by (ii) the number of SEUs credited to each such Class
Year Account on the dividend payment date.

 

  (C)

In the event of any change in the outstanding Common Stock by reasons of any
stock split, stock dividend, split up, split-off, spin-off, recapitalization,
merger, consolidation, rights offering, reorganization, combination or exchange
of



--------------------------------------------------------------------------------

 

shares, a sale by the Company of all or part of its assets, any distribution to
the shareholders other than a normal cash dividend, or other extraordinary or
unusual event, the number of SEUs credited to a Director’s Class Year Accounts
shall be automatically adjusted on the same basis so that the proportionate
interest of the Director shall be maintained as before the occurrence of such
event.

 

  (D)

For purposes of Section 10 below, the SEUs payable to a Director on a Payment
Event Date will be valued by multiplying the applicable number of SEUs payable
by the average of the closing prices of the Common Stock for the ten
(10) trading days immediately preceding the applicable Payment Event Date.

The Administrator may in his or her discretion allow a Director to change the
Investment Options for an existing Class Year Account at any time after such
Director’s separation from service, pursuant to such rules and restrictions as
the Administrator may prescribe.

Section 7. Credits to Class Year SEU Award Accounts for SEU Plan Awards

A number of SEUs equal to the number of Share Equivalent Units, if any, awarded
to a Director during a calendar year under the American Express Company 2003
Share Equivalent Unit Plan for Directors, as amended and restated from time to
time (the “SEU Plan”) for calendar year 2015 and subsequent calendar years, will
be credited to a bookkeeping account established under this Plan for such
Director for that calendar year. A Director’s SEUs attributable to awards of
Share Equivalent Units under the SEU Plan for calendar year 2015 and each
calendar year thereafter shall be credited to separate accounts for each such
calendar year, and such separate account shall be referred to as the Director’s
“Class Year SEU Award Account” for the respective calendar year (e.g., the
account established for the Director’s SEUs attributable to awards of Share
Equivalent Units under the SEU Plan for 2015 shall be referred to as the
Director’s “2015 Class Year SEU Award Account” and the account established for
the Director’s SEUs attributable to awards of Share Equivalent Units under the
SEU Plan for calendar year 2016 shall be referred to as the Director’s “2016
Class Year SEU Award Account”). And for purposes of this Plan, each Class Year
SEU Award Account of a Director for a calendar year may be referred to
individually as a “Class Year SEU Award Account,” and collectively as the “Class
Year SEU Award Accounts” of the Director.

If a Director has a Pre-2015 Class Year Account for the compensation deferred by
the Director attributable to calendar years prior to 2015, then the Director’s
SEUs attributable to awards of Share Equivalent Units under the SEU Plan for
calendar years prior to 2015 shall be credited to such existing Pre-2015 Class
Year Account and treated as SEUs under the Share Equivalent Option, and adjusted
and paid accordingly. If a Director does not have a Pre-2015 Class Year Account
for the compensation deferred by the Director attributable to calendar years
prior to 2015, then the Director’s SEUs attributable to awards of Share
Equivalent Units under the SEU Plan for calendar years prior to 2015 shall be
credited to a new Pre-2015 Class Year Account and treated as SEUs under the
Share Equivalent Option.

The SEUs to be credited pursuant to this Section 7 for calendar year 2015 and
each calendar year thereafter shall be credited to a Class Year SEU Award
Account for such calendar year at the time specified by the SEU Plan, and
thereafter, shall be adjusted, valued and paid in the same manner as the SEUs
credited to a Class Year Account under the Share Equivalent Option.



--------------------------------------------------------------------------------

The Administrator may in his or her discretion allow a Director to change the
Investment Options for an existing Class Year SEU Award Account at any time
after such Director’s separation from service, pursuant to such rules and
restrictions as the Administrator may prescribe.

Section 8. Payment Elections

 

  (a)

A Director who is newly elected to the Board of Directors of the Company,
Centurion or FSB may make an irrevocable payment election, which will be
applicable to the Director’s Class Year Account and Class Year SEU Award Account
for the calendar year in which the individual is elected to such Board of
Directors, as to the time and form of payment of such Class Year Account and
Class Year SEU Award Account as follows:

 

  (A)

Time of Payment. Either:

 

  (i)

upon the Director’s separation from service; or

 

  (ii)

on a specified anniversary following the Director’s separation from service, but
not later than the tenth (10th) anniversary thereafter.

 

  (B)

Form of Payment. In cash, in either:

 

  (i)

a lump sum; or

 

  (ii)

a specified number of annual installments (not to exceed ten (10)).

To the extent permissible under Section 409A, a Director who is newly elected to
the Board of Directors of the Company, Centurion or FSB shall make the payment
election provided by this Section 8(a) for his or her Class Year Account and
Class Year SEU Award Account for the year in which the individual is elected to
such Board of Directors, within thirty (30) days after his or her election to
such Board of Directors (or to the extent permissible under Section 409A, the
Administrator may permit an individual who has been nominated for election to
the Board of Directors of the Company, Centurion or FSB during a calendar year
to make his or her irrevocable election before the date of the individual’s
election to such Board of Directors, applicable if the individual is so elected
to such Board of Directors).

If a Director does not make a payment election under this Section 8(a) for his
or her Class Year Account and Class Year SEU Award Account within the time
permitted, or a Director is not permitted by Section 409A to make a payment
election under this Section 8(a) for such accounts, then the Director will be
deemed to have elected to receive such accounts in a lump sum upon such
Director’s separation from service.

The payment election (or default payment election) under this Section 8(a) for a
calendar year shall apply to both a Director’s Class Year Account and Class Year
SEU Award Account for such calendar year.

 

  (b)

For each subsequent calendar year following the calendar year in which a
Director is first elected to the Board of Directors, the Director may make an
irrevocable payment election, which will be applicable to the Director’s Class
Year Account and Class Year SEU



--------------------------------------------------------------------------------

Award Account for such subsequent calendar year, specifying the time and form of
payment of such Class Year Account and Class Year SEU Award Account from the
options described in Sections 8(a)(A) and (B) above.

A Director shall make the payment election provided by this Section 8(b) for his
or her Class Year Account and Class Year SEU Award Account for a subsequent
calendar year no later than the end of the preceding calendar year.

Unless the Administrator provides otherwise prior to the start of a subsequent
calendar year, a Director’s actual (or default) payment election for his or her
Class Year Account and Class Year SEU Award Account for a calendar year shall
apply to his or her Class Year Account and Class Year SEU Award Account for each
subsequent calendar year thereafter unless and until the Director makes a new
payment election under this Section 8(b) for such Class Year Account and Class
Year SEU Award Account prior to the subsequent calendar year.

The payment election (or default payment election) under this Section 8(b) for a
subsequent calendar year shall apply to both a Director’s Class Year Account and
Class Year SEU Award Account for such subsequent calendar year.

 

  (c)

A Director may change an existing (or default) payment election in effect for a
Class Year Account and Class Year SEU Award Account for a calendar year by
making a subsequent payment election, provided that such subsequent payment
election:

 

  (A)

does not take effect for twelve (12) months following the date such subsequent
election becomes effective;

 

  (B)

specifies a new permissible payment date (or a new permissible payment
commencement date in the case of annual installment payments) that is no sooner
than five years after the original payment date (or the original payment
commencement date in the case of installment payments); and

 

  (C)

the new payment date (or a new payment commencement date in the case of annual
installment payments) is no later than the tenth (10th) anniversary of the
Director’s separation from service.

Any change to a Director’s existing payment election (or default payment
election) for a calendar year shall apply to both his or her Class Year Account
and Class Year SEU Award Account for such calendar year.

 

  (d)

Upon a Director’s separation from service, the Director’s payment election in
effect on such date for each of the Director’s Class Year Accounts and Class
Year SEU Award Accounts shall govern the time and form of the payment of each
Class Year Account and Class Year SEU Award Account, respectively, for purposes
of Section 10 below.

Section 9. Death Prior to Receipt

In the event that a Director dies prior to receipt of any or all of the amounts
payable to him or her pursuant to this Plan, except as otherwise provided by
this Section 9, any amounts that are then



--------------------------------------------------------------------------------

credited to the Director’s Class Year Accounts and Class Year SEU Award Accounts
shall be paid to the legal representative of the Director’s estate pursuant to
Section 10 below.

The Administrator may allow Directors to designate a beneficiary or
beneficiaries to receive payment of their respective Class Year Accounts and
Class Year SEU Award Accounts in the event of the Director’s death, and to
prescribe the terms of and procedures for any such beneficiary designations. In
the event that the Administrator allows Directors to make such beneficiary
designations, then in the event of the death of a Director with a valid
beneficiary election in place at that time, amounts that are then credited to
such deceased Director’s Class Year Accounts and Class Year SEU Award Accounts
shall be paid to the designated beneficiary or beneficiaries of the deceased
Director pursuant to and in accordance with the terms of such valid beneficiary
designation (instead of to the legal representative of the Director’s estate).
Any payments under this Section 9 shall be paid in a lump sum.

Section 10. Time and Amount of Payment

 

  (a)

Time of Payment. A Director’s Class Year Accounts and Class Year SEU Award
Accounts will each be paid (or commence to be paid in the case of installment
payments) on the Payment Event Date applicable to and in effect for such Class
Year Account or Class Year SEU Award Account, as elected by the Director or
otherwise provided by this Plan.

With respect to each Class Year Account and Class Year SEU Award Account,
“Payment Event Date” shall mean the date of the Director’s separation from
service or the specified anniversary following the Director’s separation from
service no later than the tenth (10th) anniversary thereof, whichever is
applicable to such Class Year Account or Class Year SEU Award Account pursuant
to Section 8 (including Section 8(c)), or if earlier, the date of the Director’s
death as provided by Section 9.

Payment of a Class Year Account or Class Year SEU Award Account shall be made in
a lump sum or a specified number of installments, which is applicable to such
Class Year Account or Class Year SEU Award Account pursuant to Section 8
(including Section 8(c)), or if payment is made as a result of the death of a
Director, in a lump sum as provided by Section 9.

In the case of a Class Year Account or Class Year SEU Award Account payable in
installment payments, each anniversary of the initial Payment Event Date for
such Class Year Account or Class Year SEU Award Account will also be treated as
a Payment Event Date.

A payment to be made on a given Payment Event Date will be made or commenced as
soon as administratively practicable following the Payment Event Date, but no
later than 90 days thereafter (or such later date permitted by Section 409A).

 

  (b)

Amount of Payment. The amount to be paid for a Class Year Account or Class Year
SEU Award Account on a Payment Event Date will be calculated as of the
applicable Payment Event Date pursuant to Section 6 above through such
applicable Payment Event Date. No interest, dividend equivalents or other
earnings will be credited on amounts payable on a given Payment Event Date
between such applicable Payment Event Date and the actual date on which such
payment is made to or received by the Director.



--------------------------------------------------------------------------------

If the Director elects to receive payment of a Class Year Account or a Class
Year SEU Award Account in a specified number of annual installments, each
installment will be paid proportionally, based on the number of remaining
installment payments and the balance of the Class Year Account or Class Year SEU
Award Account, as applicable, including the related earnings and losses credited
and debited to such Class Year Account or Class Year SEU Award Account pursuant
to Section 6 and this Section 10. (As an example, if a Director chooses to have
an account paid in four annual installments, the payment for the first year
shall be 1/4 of the value of the account; the payment for the second year shall
be 1/3 of the value of the account; the payment for the third year shall be 1/2
of the value of the account; and the payment for the fourth year shall be 1/1 of
the value of the account.)

In the case of a Class Year Account or Class Year SEU Award Account payable in
installment payments, the Class Year Account or Class Year SEU Award Account, as
applicable, shall be valued as of the Payment Event Date for each installment.

Section 11. Director’s Rights Unsecured

The right of any Director to receive future payments under the provisions of
this Plan shall be an unsecured, contractual claim against the general assets of
the Company. This Plan shall be unfunded. The Company shall not be required to
establish any special or separate fund or to make any segregation of assets for
the payment of any amounts under this Plan.

Participants may not sell, transfer, assign, pledge, levy, attach, encumber or
alienate any amounts payable under this Plan.

Section 12. Statement of Account

The Company will provide or make available to each Director a statement of
account that will confirm the Director’s Class Year Account and Class Year SEU
Award Account balance(s) as of the end of the preceding quarter, or on such more
frequent basis as determined by the Administrator. The Administrator may provide
for such statement of accounts to be in writing (including electronic format) or
by means of access to such information in electronic format.

Section 13. Amendment

This Plan may be amended at any time and from time to time by the Board of
Directors of the Company; provided, however, that the Board of Directors may not
adopt any amendment that would (a) materially and adversely affect any right of
or benefit to any Director with respect to any of the benefits theretofore
credited without such Director’s written consent, or (b) result in a violation
of Section 409A. Any amendment to this Plan that would cause a violation of
Section 409A shall be null and void and of no effect.

Section 14. Termination

This Plan shall terminate upon the adoption of a resolution of the Board of
Directors terminating this Plan. The termination of this Plan shall not affect
the distribution of the Class Year Accounts and Class Year SEU Award Accounts
maintained under this Plan, and the balances of each Class Year Account and
Class Year SEU Award Account shall continue to become due and payable in
accordance with the



--------------------------------------------------------------------------------

provisions of this Plan in effect immediately prior to the termination of this
Plan and each Director’s payment election (or default payment election)
applicable to such Class Year Account and Class Year SEU Award Account;
provided, however, if the Board of Directors so chooses, notwithstanding any
other provision in this Plan, the payment of all Class Year Accounts and Class
Year SEU Award Accounts may be accelerated upon the termination of this Plan to
the extent permissible under and in accordance with Section 1.409A-3(j)(4)(ix)
of the treasury regulations.

Section 15. Section 409A

This Plan and the benefits provided thereunder, including SEUs credited pursuant
to Section 7, are intended to comply with the requirements of Section 409A, and
this Plan, and with respect to SEUs credited pursuant to Section 7, together
with the SEU Plan, shall be administered and interpreted consistent with such
intention and the American Express Section 409A Compliance Policy.

*            *             *            *            *